 



Exhibit 10.12

RETIREMENT AGREEMENT

      THIS RETIREMENT AGREEMENT (this “Agreement”) is made as of the 7th day of
November 2002, between Imation Corp., a Delaware corporation, with its principal
offices at One Imation Place, Oakdale, Minnesota 55125 (the “Company”) and David
H. Wenck.

      WHEREAS, this Agreement is intended to specify certain financial
arrangements that the Company will provide to you upon your retirement from
employment with the Company in 2003; and

      WHEREAS, this Agreement is entered into by the Company in the belief that
you have been a consistent core contributor and leader in creating a sustainable
company, and achieving positive sustainable financial results for Imation.

      NOW THEREFORE, to recognize your contribution to the Company, the Company
and you agree as follows:

      1. Compensation Upon Retirement.



        (i) Amounts. Upon retirement from the Company, subject to the terms and
conditions herein, the Company will provide you a contribution bonus in the
amount of Four Hundred Thousand and 00/100 Dollars ($400,000.00)          
(ii) Time and Form of Payment. The payment described above (subject to the
provisions of Section 2 of this Agreement relating to execution of a release)
shall be paid in a single lump sum payment no later than thirty (30) days after
the date of your retirement from the Company. The payment is subject to any
required withholding.           (iii) No Mitigation. The amount of any payment
provided for in this Section 1 shall not be reduced by any other compensation or
benefits you may receive from the Company.

      2. Execution of Release. You understand and agree that you shall not begin
receiving any payments or benefits under this Agreement unless and until you
execute the Company’s standard general release of all claims against the Company
and its affiliates, including non-competition and non-solicitation covenants,
and you have not rescinded such release within the permitted time period for
rescission therein; and provided further, that in such case, failure to execute
such release within 21 days of your date of retirement shall result in the loss
of any rights to receive payments or benefits under this Agreement.

      3. Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. This Agreement shall inure to
the benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement,
to your devisee, legatee or other designee or, if there is no such designee, to
your estate or, if no estate, in accordance with applicable law.

      4. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and the Company. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Minnesota without regard to its conflicts of law principles.



--------------------------------------------------------------------------------



 



      5. Effect of Agreement; Entire Agreement. This agreement supersedes any
and all other oral or written agreements or policies made relating to the
subject matter hereof and constitutes the entire agreement of the parties
relating to the subject matter hereof.

      6. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

      7. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

      8. Employment. This Agreement does not constitute a contract of employment
or impose on the Company any obligation to retain you as an employee, to
continue your current employment status or to change any employment policies of
the Company, including but not limited to the Company’s Employee Agreement.

      If this letter sets forth our agreement on the subject matter hereof,
please sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.



  IMATION CORP.



  By:  /s/ WILLIAM T. MONAHAN

 

--------------------------------------------------------------------------------

  William T. Monahan   Its: Chairman, President and   Chief Executive Officer  
  /s/ DAVID H. WENCK  

--------------------------------------------------------------------------------

  David H. Wenck